Title: From George Washington to Timothy Pickering, 3 March 1797
From: Washington, George
To: Pickering, Timothy


                        
                            Dr Sir, 
                            Philadelphia 3d March 1797.
                        
                        At the conclusion of my public employments, I have thought it expedient to
                            notice the publication of certain forged letters which first appeared in the year 1777, and
                            were obtruded upon the public as mine. They are said by the editor to have been found in a
                            small portmanteau that I had left in the care of my Mulatto servant named Billy, who, it is
                            pretended, was taken prisioner at Fort Lee, in 1776. The period when these letters were
                            first printed will be recollected, and what were the impressions they were intended to
                            produce on the public mind. It was then supposed to be of some consequence to strike at the
                            integrity of the motives of the American Commander in Chief, and to paint his inclinations
                            as at variance with his professions and his duty. Another crisis in the affairs of America
                            having occurred, the same weapon has been resorted to, to wound my character and deceive the
                            people.
                        The letters in question have the dates, addresses, and signatures here
                            following.
                        "New–York, June 12. 1776. To Mr Lund Washington, at Mount Vernon, Fairfax
                            County, Virginia. “G.W.”
                        
                        
                            "To John Parke Custis, Esqr. at the Hon. Benedict Calver’t, Esqr., Mount
                                Airy, Maryland.” “June 18. 1776.” “Geo. Washington.”
                        
                        
                            
                            
                            "New-York, July 8, 1776, To Mr Lund Washington, at Mount–Vernon, Fairfax
                                County, Virginia.” “G.W.”
                        
                        
                        
                            "New-York, July 16, 1776. To Mr Lund Washington, &c.” “G.W.”
                        
                        
                        
                            "New–York, July 15, 1776. To Mr Lund Washington, &c.” “G.W.”
                        
                            "New-York, July 22, 1776. To Mr Lund Washington, &c. “G.W.”
                        
                        
                        
                            "June 24, 1776. To Mrs Washington.” “G.W.”
                            
                            
                        
                            At the time when these letters first appeared, it was notorious to the
                                army immediately under my command, and particularly to the gentlemen attached to my
                                person, that my Mulatto Man Billy had never been one moment in the power of the enemy.
                                It is also a fact that no part of my baggage, or any of my attendants were captured
                                during the whole course of the war. These well-known facts made it unnecessary, during
                                the war, to call the public attention to the forgery, by any express declaration of
                                mine: and a firm reliance on my fellow-citizens, and the abundant proofs they gave of
                                their confidence in me, rendered it alike unnecessary to take any formal notice of the
                                revival of the imposition, during my civil administration. But as I cannot know how
                                soon a more serious event may succeed to that which will this day take place, I have
                                thought it a duty that I owed to Myself, to my Country and to Truth, now to detail the
                                circumstances above recited; and to add my solemn declaration, that the letters herein
                                described, are a base forgery, and that I never saw or heard of them until they
                                appeared in print.
                            The present letter I commit to your care, and desire it may be deposited in
                                the office of the department of state, as a testimony of the truth to the present
                                generation and to posterity. Accept, I pray you, the sincere esteem & Affectionate
                                regard of Dr Sir Your Obedt
                        
                        
                            G. Washington
                            
                    